Citation Nr: 0104677	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  97-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased original disability rating 
for post traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
residuals of gunshot wounds, left and right posterior chest 
and thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 10 percent disability rating, and which denied entitlement 
to service connection for a cervical spine disability, to 
include as secondary to service-connected residuals of 
gunshot wounds of the left and right posterior chest and 
thoracic spine.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096  
(2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) 
(Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096  (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

Specifically, the Board finds that there is likely 
additional, pertinent evidence available, but not yet of 
record.  The evidence indicates that the veteran was employed 
as a police officer from 1972 to 1990 and that he was 
medically retired due to neck problems.  The RO must attempt 
to obtain any available medical records from the veteran's 
former employer prior to appellate review.  The Board cannot 
adjudicate this claim based on an incomplete record.  See 
Culver v. Derwinski, 3 Vet. App. 292  (1992) (VA has a duty 
to obtain all pertinent medical records which have been 
called to its attention by the appellant and by the evidence 
of record.).

The Board also finds that updated VA PTSD and spine 
examinations are needed.  While the veteran underwent VA 
spine examination in April 1996 and PTSD examination in June 
1996, the reports of those examinations are inadequate.  The 
United States Court of Appeals for Veterans' Claims has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one,"  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171  (1991).

The April 1996 VA spine examination report is inadequate 
because it does not indicate that the veteran's claims file 
was reviewed by the examiner prior to the examination.  
Furthermore, since the time of that examination, additional 
medical records have been associated with the claims folder.  
One such record, an October 1996 private chiropractor letter, 
suggests that the veteran's neck problems may be due to his 
gunshot wound residuals, a conclusion that contrasts with the 
opinion provided in the April 1996 VA examination report.  
Clarification of the issue of the etiology of the veteran's 
cervical spine disability is needed.

In regard to the VA PTSD examination report, the Board agrees 
with the veteran's accredited representative that it is too 
remote to be considered as representative of the current 
state of the veteran's PTSD.  That examination was conducted 
in June 1996, more than 4 years ago and, more significantly, 
prior to VA's adoption of amended regulations governing the 
rating of PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411  
(1997) (amending 38 C.F.R. § 4.132, Diagnostic Code 9411  
(1996)).  That examination was also conducted as part of a 
claim for entitlement to service connection, where the main 
focus was the presence and etiology of the veteran's PTSD.  
The current focus is the severity of symptoms of PTSD.

In light of the above, this case must be remanded back to the 
RO.  See 38 C.F.R. § 19.9  (2000) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should attempt to obtain any 
and all medical records from the 
veteran's former employment as a police 
officer, with specific reference to those 
associated with his medical retirement.  
The veteran should be contacted to 
provide such evidence, or to provide the 
necessary information and signed release 
forms so that the RO can attempt to 
obtain such evidence on his behalf.  
Copies of all correspondences made and 
records obtained should be associated 
with the claims folder.

2.  The RO should then review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87  
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  Thereafter, the RO should schedule 
the veteran for VA PTSD examination to 
determine the nature and severity of his 
disability.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review prior to the 
examination.

The examiner is requested to determine 
all current manifestations associated 
with the veteran's PTSD and to comment on 
their severity.  The examination should 
comply with DSM-IV and should 
specifically address the degree of social 
and occupational impairment caused by the 
service-connected PTSD.  Specific 
evaluation of the veteran's behavior, 
conversation, mood, anxiety, memory, 
sleep patterns, judgment, insight, 
affect, speech, thought processes, 
orientation, and other rating criteria 
outlined in 38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440  (2000), should be 
accomplished.  The examiner should also 
determine whether the veteran's ability 
to obtain and maintain effective 
relationships with others is not impaired 
or is mildly, considerably, severely, or 
totally impaired, pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9411  (1996).  
The examiner should also provide a 
current Global Assessment of Functioning 
score.

All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All findings 
should be made part of an examination 
report, a copy of which must be made part 
of the claims folder.

4.  The RO should schedule the veteran 
for VA orthopedic examination of his 
cervical spine.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The purpose of 
the examination is:  (1) to determine the 
current nature and severity of the 
veteran's cervical spine disability; and, 
(2) after review of service medical 
records, the April 1996 VA examination 
report, the October 1996 report from the 
veteran's chiropractor and the other 
evidence of record, to render a medical 
opinion as to whether any current 
cervical spine pathology is more likely, 
less likely, or as likely as not causally 
related to the veteran's service-
connected gunshot wound residuals of the 
left and right posterior chest and 
thoracic spine.  All clinical findings 
should be reported in detail.  Such tests 
as the examiner deems necessary should be 
performed.  The report of the examination 
should include a complete rationale for 
all opinions expressed and should be made 
part of the claims folder.

5.  Thereafter, the RO should review the 
claims on appeal to determine if any 
change is warranted.

6.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) which summarizes the 
pertinent evidence, fully cites the 
applicable legal provisions, and reflects 
detailed reasons and bases for the 
decision(s) reached.  The SSOC must 
reference all medical evidence relied 
upon pursuant to Thurber v. Brown, 5 Vet. 
App. 119  (1993).

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
veteran is advised that failure to cooperate by reporting for 
VA examination may result in the denial of his claim.  
38 C.F.R. § 3.655  (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369  
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



